Citation Nr: 0723280	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  00-02 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disabilities of the back.

2.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to July 
1951, and from June 1955 to April 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In a 
January 1998 rating decision, the RO denied the veteran's 
request to reopen a previously denied claim for service 
connection for a back disorder.  In an August 2003 rating 
decision, the RO denied the veteran's claim for an increased 
disability rating for bilateral hearing loss.

The issue of an increased rating for hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not appeal a March 1985 rating decision 
denying service connection for a back disorder.

2.  Certain new evidence received since March 1985 is so 
significant that it must be considered in connection with the 
underlying service connection claim.  

3.  The symptomatology of the spine noted during service and 
continuing after service were manifestations of the currently 
diagnosed degenerative arthritis in the thoracic spine, 
degenerative disc disease of the cervical spine, and disc 
narrowing in the lumbar spine.


CONCLUSIONS OF LAW

1.  The March 1985 rating decision denying service connection 
for back disability is a final decision.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been received to reopen the 
claim for service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Chronic recurrent back disabilities, diagnosed as 
degenerative arthritis in the thoracic spine, degenerative 
disc disease of the cervical spine, and disc narrowing in the 
lumbar spine, were incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in June 
2003, November 2003, December 2004, March 2006, and August 
2006.  Those notices informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection, to establish original and 
increased ratings, and to establish effective dates for 
benefits awarded.  With respect to the claim for service 
connection for a back disorder, VA has conducted all 
appropriate development of relevant evidence, and has secured 
all available pertinent evidence.  The veteran has had a 
meaningful opportunity to participate in the processing of 
that claim.  As the Board has made a favorable decision in 
that claim, the Board need not provide further notification 
or assistance to the veteran with regard to that claim.  The 
Board also does not need to discuss further VA's compliance 
with the laws and regulations involving notification and the 
development of evidence.



Back Disabilities

The veteran submitted a claim in May 1984 for service 
connection for several conditions, including a back disorder.  
In a March 1985 rating decision, the RO denied service 
connection for a back disorder.  A rating decision becomes 
final when a claimant does not file a notice of disagreement 
(NOD) within one year after a decision is issued.  
38 U.S.C.A. § 7105.  The veteran did not file an NOD with the 
RO's March 1985 rating decision denying service connection 
for a back disorder.  Therefore, that decision became final.

In May 1997, the veteran submitted a request to reopen a 
claim for service connection for a back disorder.  A final 
decision on a claim that has been denied shall be reopened if 
new and material evidence with respect to that claim is 
presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  The 
Court has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  As the veteran submitted a claim to reopen the 
previously denied claim in May 1997, the version of the 
regulation in effect prior to the 2001 revision applies to 
the veteran's claim to reopen the previously denied claim.

Under the earlier version of 38 C.F.R. § 3.156, new and 
material evidence means evidence, not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself, or in connection with previously assembled evidence, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  In a January 1998 rating decision, the RO denied the 
veteran's request to reopen the back disorder service 
connection claim.  The veteran appealed the January 1998 
rating decision by filing an NOD in April 1998.  Therefore, 
the only disallowance of the veteran's claim for service 
connection for a back disorder that became a final decision 
was the March 1985 rating decision.  The Board will consider 
whether new and material evidence has been submitted since 
that decision.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, 
including arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

With respect to the veteran's back disorder claim, the 
evidence that was associated with the claims file at the time 
of the March 1985 rating decision included the veteran's 
claim, his service medical records, and the report of a VA 
medical examination.  That evidence shows some treatment 
during service for back pain, and includes the veteran's 
reports shortly before and after separation from service of a 
history of recurrent episodes of back pain, first noticed in 
service.  There were no symptoms affecting the veteran's back 
at the time of the July 1984 VA examination.

The evidence that has been added to the claims file since 
March 1985 includes records of post-service medical treatment 
and examinations, and statements from the veteran, including 
testimony at March 2007 hearing before the undersigned 
Veterans Law Judge.  The medical records show current back 
problems.  The evidence includes opinions from physicians 
supporting a connection between back pain in service and 
post-service back disability.  Prior to the March 1985 rating 
decision, there was no medical evidence of a post-service 
back disorder, and no medical finding or evidence addressing 
any connection between back problems during and after 
service.  Evidence added since March 1985 addresses both of 
those relevant issues, and is sufficiently significant that 
it should be considered in order to fairly decide the merits 
of the claim for service connection for a back disorder.  The 
added evidence therefore is new and material to that claim, 
and the claim is reopened.

As the claim is reopened, the Board will address the claim 
for service connection on its merits.  The service medical 
records include some notations of back pain during service.  
Outpatient treatment notes from July 1972 indicate that the 
veteran was seen for pain in the back, between the shoulders.  
In August 1973, he was seen for back strain.  In September 
1974, the veteran reported recurrent thoracic back pain, with 
a history of three episodes.  He was referred for physical 
therapy.  In January and February 1975, the veteran had 
physical therapy for left shoulder pain, described as 
bursitis.  In September 1983, the veteran was again referred 
for physical therapy, with a three day history of mid back 
pain.  The treating practitioner's impression was thoracic 
facet syndrome.

In a January 1984 medical history, completed in conjunction 
with separation from service, the veteran reported a history 
of recurrent back pain.  He indicated that he had experienced 
bilateral shoulder pain in 1974 to 1976, related to 
waterskiing.  He reported treatment for mid back pain in 
September 1983.  He stated that he had periodic recurrences 
that were not incapacitating.  On his service separation 
examination in January 1984, the examiner found that the 
veteran had a full range of motion of the spine.

In statements in support of his claim, the veteran has 
reported that he had additional incidents that affected his 
back, and additional treatment for back problems, beyond 
those reflected in the service medical records associated 
with his claims file.  He states that in service in Vietnam 
in 1966, he develop back pain, and was treated by a service 
physician.  He reports that in the autumn of 1972 he fell 
from a ladder.  He indicates that he was treated for a knee 
laceration, but may have also injured in back in the fall.  
He also reports that he hurt his back and shoulders while 
water skiing in 1974.

The veteran asserts that some of his service medical records 
are missing.  The records associated with the file show 
treatment for a knee laceration following a fall from a 
ladder in October 1972.  There are notations of back and 
shoulder pain in 1974 and 1975.  Notations in the claims file 
reflect that the RO has made multiple unsuccessful attempts 
to obtain additional medical records from the veteran's 
service.  In December 2006, the RO made a formal finding that 
no further medical records from the veteran's service were 
available.

After service, in his May 1984 claim, the veteran reported 
having recurrent episodes of mid and lower back pain, which 
he had first experienced in 1966.  In the VA examination in 
July 1984, the veteran reported a history of chronic, 
recurrent mid-thoracic back pain.  He indicated that since 
his separation from service he had experienced an episode of 
low back pain that had lasted about a week.  He related that 
he did not have back symptoms on the day of the examination.  
On examination, the veteran's low back had a full range of 
motion.  Straight leg raising was negative, and there was no 
muscle spasm.  The tests on examination did not produce pain 
in the mid or low back.  X-rays of the thoracic spine were 
negative.

The claims file contains records of medical treatment the 
veteran received after service at service and VA facilities.  
In April 1996, the veteran was seen for mid back pain, with 
spasms for the preceding month.  The treating practitioner 
prescribed medications.  On VA examination in August 1997, 
the veteran reported that he had hurt his back in 1966, and 
that his back went out from time to time.  He reported that 
he took medication for pain in the mid and low back.  On 
examination, there was no paravertebral tenderness in the 
thoracic or lumbar areas.  The ranges of motion of the 
thoracolumbar spine were to 90 degrees of flexion, 30 degrees 
of extension, 30 degrees of left lateral bending, and 
24 degrees of right lateral bending, with no evidence of pain 
on motion.  X-rays showed mild to moderate degenerative 
changes in the thoracic spine, and mild disc space narrowing 
at L3-L4 and L4-L5.  The reported impressions were mid and 
low back strain, degenerative arthritis of the thoracic 
spine, and degenerative disc disease of the lumbar spine.

VA outpatient treatment notes from July 1999 reflect the 
veteran's report of pain and popping in his neck.  In 
November 1999, he reported a three month history of upper 
back and neck pain.  Cervical spine x-rays taken in December 
1999 showed degenerative disc disease, moderately advanced at 
C6-C7, and mild at C5-C6.  Thoracic spine x-rays showed mild 
degenerative changes.  In March 2000, there was moderate 
muscle spasm in the posterior cervical and upper back and 
shoulder groups.  In May 2000, the veteran reported having 
recurrent mid-back pain since service.  Treatment notes from 
1999 and 2000 show that physicians prescribed pain medication 
and physical therapy.  

In August 2000, the veteran had a hearing before a hearing 
officer at the RO.  The veteran reported having experienced 
back pain in service in 1966 in Vietnam, in 1972 after 
falling off of a ladder, and in 1974 after water skiing.  He 
reported that he also had suffered from back pain on other 
occasions during service, and had experience recurring 
episodes of back pain since service.

In September 2000, VA physician E. S., M.D., wrote that she 
had been providing primary care for the veteran.  Dr. E. S. 
noted the veteran's report of chronic neck and back pain 
since service.  Dr. E. S. stated the opinion that it was 
"quite possible" that the veteran's current neck and back 
pain was related to neck and back pain experienced during 
service.

In June 2001, the veteran reported a three month history of 
right hip pain.  Treating practitioners listed impressions of 
bursitis, tendonitis, or referred low back pain.  Right hip 
x-rays showed mild degenerative changes.  In 2002, the 
veteran had physical therapy for pain in his right hip and 
right shoulder.  

On a VA spine examination in December 2003, the examining 
physician, R. S. B., M.D., noted having reviewed the 
veteran's medical records.  The veteran reported having 
recurring episodes of mid, upper and lower back pain, 
beginning during his service in Vietnam and continuing 
through the present.  Dr. B. noted tenderness over the 
thoracic spine.  Dr. B. described mobility of the thoracic 
spine as good.  The veteran reported tightness with rotation.  
At the time of the examination, there was no pain in the 
cervical spine, and no tenderness with motion.  Dr. B. noted 
the findings of past x-rays, and listed diagnoses of 
degenerative arthritis in the thoracic spine, degenerative 
disc disease of the cervical spine, and disc narrowing in the 
lumbar spine.  Dr. B. noted that the veteran reported back 
problems since 1966, and that the problems were similar over 
the years.  Dr. B. expressed the opinion that it was at least 
as likely as not that the veteran's present back disorders 
had their onset during service.

In January 2004, the RO requested that Dr. B. review the 
veteran's claims file, and clarify his opinion regarding the 
likely etiology of the veteran's back disorders.  In March 
2004, Dr. B. wrote that he had reviewed the veteran's service 
medical records.  With respect to the veteran's back, Dr. B. 
related having found only a July 1972 record of pain between 
the shoulders in the back, and the veteran's history at 
discharge of back pain since 1966.  Dr. B. found that the 
records did not include any x-rays of the back, or any 
evidence that would corroborate that degenerative changes in 
the cervical, thoracic, and lumbar areas of the spine had 
onset during service.  Dr. B. indicated that he therefore 
could not say that it was as likely as not that the veteran's 
present back condition started during service.

In a May 2004 statement, the veteran's spouse, D. B. B., 
wrote that she and the veteran had been married since 1957, 
and that she remembered the veteran telling her about the 
back pain in suffered during his first tour in Vietnam.  Ms. 
B. recalled that he had suffered from back pain on many 
occasions between then and his retirement from service in 
1984, and had continued to have back pain periodically since 
service.  She described the incidents the veteran's injuries 
from falling of a ladder in 1972 and from trying to learn to 
water ski in 1974.

In VA outpatient treatment notes from July 2004, M. S., M.D. 
noted that the veteran had ongoing low back pain, which the 
veteran reported had occurred since service.  Dr. M. S. 
commented, "It is definitely possible that some of his pain 
may be [secondary] to trauma incurred while he was in the 
service."  In 2005, the veteran was seen for right hip pain.  
In 2006, he was seen for left shoulder pain and left-sided 
neck pain.

In the March 2007 hearing, the veteran reported that he had 
been treated for back pain on a number of occasions during 
service.  He noted that the service medical records in his 
claims file were not complete, and did not show all of times 
he received treatment.  He stated that he had developed 
severe back pain in April or May 1966, while he was 
conducting combat in Vietnam.  He related that he saw the 
brigade doctor, who treated his back pain with medication.  
He noted his fall from a ladder in 1972, and indicated that 
the fall may have affected his back.  He also stated that he 
had received treatment, including medication, in 1974 for 
back and shoulder pain.  He reported that he had continued to 
have periods of back pain since service, and that his back 
pain had been treated with medication.

In March 2007, VA physician C. A., M.D., wrote that she 
treated the veteran, and that she had reviewed the veteran's 
service medical records, as well as records of VA treatment 
of the veteran since 1995.  Dr. A. expressed the opinion that 
it is at least as likely as not that the veteran's present 
chronic neck and upper back pain disability had its onset 
during the veteran's service.

The veteran reports having had multiple episodes of back pain 
during service.  The available service medical records show 
reports and treatment of several back pain episodes.  The 
latest treatment, in 1983, was less than a year before his 
separation from service.  Although back symptoms were not 
clinically noted at the time of his separation examination, 
the Board believes it significant that he reported recurrent 
back problems at that time. It is also highly significant 
that in July 1984, soon after separation from service, the 
veteran reported that he had experienced another episode of 
back pain since separation.  This suggests a continuity of 
symptomatology. 

The veteran reports that he has continued to have recurrent 
episodes of mid, lower, and upper back pain since service.  
Post-service medical records show treatment for back pain, 
and the current diagnosis, based on x-rays, is degenerative 
arthritis in the thoracic spine, degenerative disc disease of 
the cervical spine, and disc narrowing in the lumbar spine.  
The veteran's wife corroborates the history of back pain 
episodes during and since service.  There is credible and 
sufficient evidence of the veteran's intermittent back pain 
during and since service.

Physicians have reached different conclusions regarding the 
likelihood that current back disorders are linked to the 
symptoms treated during service.  Drs. E. S., M. S., and A. 
each at least partially supported a connection between 
current disorders and service.  Dr. B. initially supported a 
connection, then revised his opinion to conclude that there 
was not evidence of a connection.  In reviewing the service 
medical records, Dr. B. noted only a July 1972 treatment 
entry, without discussion of records reflecting back pain 
treatment in 1973, 1974, and 1983.  Overall, the medical 
support for a connection between service symptoms and current 
disorders is at least as persuasive as the evidence against 
such a connection.  Resolving reasonable doubt in the 
veteran's favor, the Board grants the claim for service 
connection for a back disorder.


ORDER

The veteran's claim of entitlement to service connection for 
back disability is reopened.  Entitlement to service 
connection is warranted for disabilities diagnosed as 
degenerative arthritis in the thoracic spine, degenerative 
disc disease of the cervical spine, and disc narrowing in the 
lumbar spine.  The appeal is granted to this extent.


REMAND

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85 (2004).  

It appears that the last VA audiological examination was in 
September 2006.  Since that time, a report of an April 2007 
private audiological examination has been received.  The 
format of the private examination report does not allow for 
clear application of VA rating criteria for hearing loss.  
However, the private report does suggest that there may have 
been a significant decrease in hearing acuity, especially in 
the speech discrimination score, since the September 2006 VA 
examination.  Under these particular circumstances, the Board 
believes that another VA audiological examination is 
appropriate to fully assist the veteran with this claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran for 
a VA audiology examination.  Examination 
results should be reported in accordance 
with applicable VA rating criteria for 
hearing loss.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a compensable rating for 
hearing loss is warranted.  The RO should 
issue a supplemental statement of the case 
and afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


